Exhibit 10.9

WAIVER OF RIGHTS UNDER and AMENDMENT TO EMPLOYMENT AGREEMENT

THIS WAIVER OF RIGHTS UNDER and AMENDMENT TO EMPLOYMENT AGREEMENT (“Waiver and
Amendment”), is made this 25th day of April, 2005, between STERLING FINANCIAL
CORPORATION (“Corporation”), BANK OF LANCASTER COUNTY, N.A. (“Bank”) and J.
Bradley Scovill (“Executive”).

WHEREAS, Corporation, Bank and Executive executed an Employment Agreement, dated
February 29, 2002 (“Employment Agreement”);

WHEREAS, the Employment Agreement designated Executive as Senior Executive Vice
President of Corporation and Chief Financial Officer of Corporation and Bank;

WHEREAS, Corporation, Bank and Executive desire to modify Executive’s title and
duties under the Employment Agreement;

WHEREAS, Corporation, Bank and Executive desire to confirm that this
modification will not provide Executive with Good Reason (as that term is
defined in Section 3(c) of the Employment Agreement) to terminate the Employment
Agreement;

WHEREAS, Corporation, Bank and Executive desire to memorialize their intent with
respect to the amendment of Executive’s title and duties and the Executive’s
waiver of any and all rights to terminate the Employment Agreement for Good
Reason as a result of the modification of title and duties,

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Waiver and Amendment, Corporation, Bank and Executive, each
intending to be legally bound hereby, do covenant, acknowledge and confirm that:



  1.   This Waiver and Amendment amends the Employment Agreement as set forth
herein. The Employment Agreement shall continue in full force and effect,
subject to this Waiver and Amendment.



  2.   The Executive’s title and duties shall be modified to reflect that he
will no longer serve or perform any duties as Chief Financial Officer of the
Corporation or Bank, effective May 23, 2005. In furtherance of this
modification, Section 2 of the Employment Agreement, “Duties of Employee,” is
amended to read as follows:

Duties of Employee. Executive shall perform and discharge well and faithfully
such duties as an executive officer of Corporation and Bank as may be assigned
to Executive from time to time by the Boards of Directors of Corporation and
Bank and the Chairman, Chief Executive Officer and President of the Corporation,
so long as the assignment is consistent with the Executive’s office and duties.
Executive shall be employed as Senior Executive Vice President of Corporation
and shall hold such other titles as may be given to him from time to time by the
Boards of Directors of Corporation and Bank. Executive shall devote his full
time, attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Executive from
(a) engaging in activities incident or necessary to personal investments, so
long as such investment does not exceed 5% of the outstanding shares of any
publicly held company, (b) acting as a member of the Board of Directors of any
other corporation or as a member of the Board of Trustees of any other
organization, with the prior approval of the Boards of Directors of Corporation
and Bank, or (c) being involved in any other activity with the prior approval of
the Boards of Directors of Corporation and Bank. The Executive shall not engage
in any business or commercial activities, duties or pursuits which compete with
the business or commercial activities of Corporation, Bank or their
subsidiaries, nor may the Executive serve as a director or officer or in any
other capacity in a company which competes with Corporation, Bank or their
subsidiaries.



  3.   The modification of Executive’s title and duties described in Section 1
above shall not constitute Good Reason (as that term is defined in Section 3(c)
of the Employment Agreement) for Executive to terminate the Employment Agreement
and Executive waives any and all rights to terminate the Employment Agreement
for Good Reason as a result of the modification of title and duties described in
Section 1 above.



  4.   This Waiver and Amendment has been executed in accordance with and
satisfies the requirements of Section 14 of the Employment Agreement.



  5.   Any notice obligations that Corporation and/or Bank owe to Executive with
respect to this Waiver and Amendment, pursuant to Section 13 of the Employment
Agreement, have been satisfied.



  6.   The Executive waives any and all rights to claim that this Waiver and
Amendment has not been executed in accordance with the provisions of or is in
breach of the Employment Agreement, including without limitation, the
requirements set forth in Sections 13 and 14 of the Employment Agreement.



  7.   This Waiver and Amendment shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles.

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Waiver and Amendment on the date first written above, by placing their
signatures or having their authorized representatives sign below.

          ATTEST:   STERLING FINANCIAL CORPORATION

 
       
/s/ Kathleen A. Prime
  By:   /s/ J. Roger Moyer, Jr.



  J.   Roger Moyer, Jr.
President and Chief Executive Officer

         
ATTEST:
      BANK OF LANCASTER COUNTY, N.A.
 
       
/s/ Kathleen A. Prime
  By:   /s/ Thomas P. Dautrich
Thomas P. Dautrich
Vice Chairman of the Board
 
       
WITNESS:
      EXECUTIVE
 
       
/s/ Kathleen A. Prime
      /s/ J. Bradley Scovill

J. Bradley Scovill

